Rao, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel, subject to the approval of the Court, that the merchandise and the issues in the appeals for reappraisement listed above are the same in all material respects as the merchandise and the the issues involved in R. J. Saunders & Co., Inc. v. United States, Reap. Dec. 7754, and that the record in said case may be incorporated herein.
It is further stipulated and agreed that there is no foreign value, no export value, and no United States value for the merchandise involved in each of the cases listed above, and that the proper basis for finding dutiable values for the said merchandise is cost of production.
That the said merchandise consists of unbound sets of sheets for children’s books entitled “Johnny Crow’s Garden” and “Johnny Crow’s Party” (described in abbreviated form on certain of the invoices as “J. Crow’s Garden” and “J. Crow’s Party), and that the cost of production of said merchandise under Section 402 (f) (1) (2) (3) and (4) of the Tariff Act of 1930 is, as follows:
(a) Unbound sets of sheets for “Johnny Crow’s Garden” or “J. Crow’s Garden” eleven (11) English pence per set of sheets;
(b) Unbound sets of sheets for “Johnny Crow’s Party” or “J. Crow’s Party”, nine (9) English pence per set of sheets.
That the above listed reappraisement cases may be deemed to be submitted for decision upon this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
Unbound sets of sheets for “Johnny Crow’s Garden” or “J. Crow’s Garden,” 11 English pence per set of sheets. \
Unbound sets of sheets for “Johnny Crow’s Party” or “J. Crow’s Party,” 9 English pence per set of sheets.
Judgment will be entered accordingly.